Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Clinton County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Based upon the two misbehavior reports and the testimony of the confidential informant, which the Hearing Officer found to be reliable, substantial evidence supports the determination finding petitioner guilty of violating the prison disciplinary rules which prohibit assault on an inmate, possession of a weapon, fighting and being out of place (see, Matter of Abdur-Raheem v Mann, 85 NY2d 113, 119). Our in camera review of the testimony given by the confidential informant, who picked petitioner out of a photographic array and identified him as the assailant, convinces us that the Hearing Officer made an independent assessment of the informant’s credibility (see, Matter of Lyde v Senkowski, 239 AD2d 714). Petitioner’s remaining contentions have been examined and are either unpreserved for our review or lacking in merit.
Mercure, J. P., Crew III, Casey, Yesawich Jr. and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.